DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive. 
Applicant argues due to the different approaches to prevent conductive nanoparticles employed in Shen and Viala, one of ordinary skill in the art would not have reasonably expected Shen’s Ag@C nanoparticles could be modified to have a polymer outer layer of Viala’s insulating nanoparticles (30) to prevent shorting of the silver core in Shen’s Ag@C nanoparticles, where Viala uses the entirety of the insulating nanoparticles (30) to prevent shorting the nanoparticles (10).
The examiner disagrees with applicant.  Applicant’s argument does not follow the rejection made in the non-final Office action.  The core-shell nanoparticle of Viala is element 30 not element 10 wherein element 31 is a metallic core equivalent to the silver core of Shen.  Viala teaches a dual-shell structure of carbon(32) – polymer(33) formed on the core.  One of ordinary skill in the prior art prior would have been incentivized to form the shell of Shen using the dual shell structure of Viala ‘018 (i.e. form the carbon–polymer shell around the Ag core) to protect the core from oxidization, improved connection between the core and second shell, and improved protection from shorting of adjacent cores.  Thus, the rejection based on Shen in view of Viala stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 11-13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interfacial Effect on Dielectric Properties of Polymer Nanocomposites Filled with Core/Shell-Structured Particles hereafter referred to as Shen in view of Viala (US 2017/0321018).
In regards to claim 1,
Shen discloses a metal-polymer capacitor comprising a dielectric film disposed between a first electrode and a second electrode (page 2405 – left column & page 2406 – right column – last paragraph), wherein the dielectric film comprises: 
core-shell structure nanoparticles, the core of the nanoparticles being metallic and the shell comprising carbon (page 2406 – results and discussion section – first paragraph); a ratio between a maximum diameter of the nanoparticles and a minimum diameter of the nanoparticles being less than or equal to 5 (page 2406 – results and discussion section – first paragraph); and, 
a matrix wherein the nanoparticles are dispersed, the matrix being a mineral matrix or a matrix made of a second polymer material (page 2406 – results and discussion section – second paragraph), 
wherein a volume percentage of the nanoparticles in the dielectric film ranges from 0.01% to 2% (fig. 3).  Shen fails to disclose the shell comprising a first layer made of an inorganic carbonaceous material and a second layer made of a first polymer material.

Viala ‘018 discloses wherein the dielectric film comprises: 
core-shell structure nanoparticles (30 – fig. 2-3; [0058]); the core (31 – fig. 3; [0066-0067]) of the nanoparticles being metallic and the shell comprising a first layer (32 – fig. 3; [0067]) made of an inorganic carbonaceous material and a second layer (33 – fig. 3; [0068]) made of a first polymer material the ratio between the maximum diameter of the nanoparticles and the minimum diameter of the nanoparticles being less than or equal to 5 ([0038]): and, 
a matrix (20 – fig. 2; [0060]) wherein the nanoparticles are dispersed, the matrix being a mineral matrix or a matrix made of a second polymer material (fig. 2; [0060]).

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form the shell of Shen using the dual shell structure of Viala ‘018 to protect the core from oxidization, improved connection between the core and second shell, and improved protection from shorting of adjacent cores.

In regards to claim 2,
Shen fails to disclose wherein the inorganic carbonaceous material is organised 2D carbon.  

Viala ‘018 discloses wherein the inorganic carbonaceous material is organised 2D carbon ([0019]).

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form the shell of Shen using the dual shell structure of Viala ‘018 to protect the core from oxidization, improved connection between the core and second shell, and improved protection from shorting of adjacent cores.

In regards to claim 3,
Shen further discloses wherein the core of the nanoparticles is made of cobalt, iron, nickel, copper, silver or gold (page 2406 – results and discussion section – first paragraph).  

In regards to claim 4,
Shen fails to disclose wherein the first polymer material is selected from the group consisting of polystyrene, poly(methyl methacrylate), polyurethane, a polyacrylic, polypropylene, a polyimide, polyetherimide and a polymer having a pyrene group.  

Viala ‘018 discloses wherein the first polymer material is chosen among polystyrene, poly(methyl methacrylate), polyurethane, a polyacrylic, polypropylene, a polyimide, polyetherimide and a polymer having a pyrene group ([0068]).

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form the shell of Shen using the dual shell structure of Viala ‘018 to protect the core from oxidization, improved connection between the core and second shell, and improved protection from shorting of adjacent cores.

In regards to claim 11,
Shen further discloses wherein the second polymer material is selected from the group consisting of polystyrene, polyethylene terephthalate, cellulose acetate, polycarbonate, polypropylene, polyethylene, a polyamide, a polysiloxane, a polysulphone, a polyester, a polyetheretherketone. a polyetherimide and an epoxide (page 2406 – results and discussion section – first paragraph).  

In regards to claim 12,
Shen further discloses wherein the second polymer material comprises groups photosensitive to ultraviolet rays (page 2406 – results and discussion section – first paragraph).  

In regards to claim 13,
Shen further discloses wherein the ratio between the maximum diameter of the nanoparticles and the minimum diameter of the nanoparticles is less than 1.5 (page 2406 – results and discussion section – first paragraph – 230/180=1.27)

In regards to claim 16,
Shen further discloses wherein the volume percentage of the  nanoparticles in the dielectric film range from 0.1% to 2% (fig. 3).   

Claim(s) 5-6 & 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as modified by Viala ‘018 as applied to claim 1 above, and further in view of CN105140028A hereafter referred to as Zhang.
In regards to claim 5,
Shen as modified by Viala ‘018 fails to disclose wherein the dielectric film comprises electrically insulating nanoparticles.

Zhang discloses wherein the dielectric film comprises electrically insulating nanoparticles (2 – fig. 2; [0035]).  

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form electrically insulating nanoparticles as taught by Zhang in the dielectric film of Shen as modified by Viala ‘018 to allow for increased dielectric constant, good thermal stability, and strong mechanical toughness.

In regards to claim 6,
Shen as modified by Viala ‘018 fails to disclose wherein the electrically insulating nanoparticles are made of metal oxide, silicon carbide, diamond or hexagonal boron nitride.

Zhang further discloses wherein the electrically insulating nanoparticles are made of metal oxide, silicon carbide, diamond or hexagonal boron nitride ([0035] & [0055]).  

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form electrically insulating nanoparticles as taught by Zhang in the dielectric film of Shen as modified by Viala ‘018 to allow for increased dielectric constant, good thermal stability, and strong mechanical toughness.

 In regards to claim 8,
Shen as modified by Viala ‘018 fails to disclose wherein the electrically insulating nanoparticles are in the matrix of the second polymer material.

Zhang further discloses wherein the electrically insulating nanoparticles are in the matrix of the second polymer material (fig. 2).  

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form electrically insulating nanoparticles as taught by Zhang in the dielectric film of Shen as modified by Viala ‘018 to allow for increased dielectric constant, good thermal stability, and strong mechanical toughness.

 In regards to claim 9,
Shen as modified by Viala ‘018 fails to disclose wherein the dielectric film comprises an alternation of core-shell structure nanoparticles and the electrically insulating nanoparticles.

Zhang further discloses wherein the dielectric film comprises an alternation of core-shell structure nanoparticles and the electrically insulating nanoparticles (fig. 2 – moving from bottom to top there is a group of core shell structure, then a group of insulating nanoparticles, then a group of core shell structure, and then an insulating nanoparticle).  

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form electrically insulating nanoparticles as taught by Zhang in the dielectric film of Shen as modified by Viala ‘018 to allow for increased dielectric constant, good thermal stability, and strong mechanical toughness.

 In regards to claim 10,
Shen as modified by Viala ‘018 fails to disclose wherein the core-shell structure nanoparticles and the electrically insulating nanoparticles are dispersed randomly in the matrix made of the second polymer material.

Zhang further discloses wherein the core-shell structure nanoparticles and the electrically insulating nanoparticles are dispersed randomly in the matrix made of the second polymer material (fig. 2 – moving left to right the particles are random).  

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form electrically insulating nanoparticles as taught by Zhang in the dielectric film of Shen as modified by Viala ‘018 to allow for increased dielectric constant, good thermal stability, and strong mechanical toughness.

Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Viala ‘018 and Zhang.
In regards to claim 21,
Shen discloses a metal-polymer capacitor comprising 
a dielectric film disposed between a first electrode and a second electrode (page 2405 – left column & page 2406 – right column – last paragraph), 
wherein the dielectric film comprises: 
core-shell structure nanoparticles, the core being metallic and the shell comprising carbon (page 2406 – results and discussion section – first paragraph); a ratio between a maximum diameter of the core-shell structure nanoparticles and a minimum diameter of the core-shell structure nanoparticles being less than or equal to 5 (page 2406 – results and discussion section – first paragraph); and, 
a matrix wherein the core-shell structure nanoparticles are dispersed, the matrix being a mineral matrix or a matrix made of a second polymer material (page 2406 – results and discussion section – second paragraph);
wherein a volume percentage of the nanoparticles in the dielectric film ranges from 0.01% to 2% (fig. 3).  Shen fails to disclose the shell comprising a first layer made of an inorganic carbonaceous material and a second layer made of a first polymer material and electrically insulating particles dispersed in the matrix.

Viala ‘018 discloses wherein the dielectric film comprises: 
core-shell structure nanoparticles (30 – fig. 2-3; [0058]); the core (31 – fig. 3; [0066-0067]) of the nanoparticles being metallic and the shell comprising a first layer (32 – fig. 3; [0067]) made of an inorganic carbonaceous material and a second layer (33 – fig. 3; [0068]) made of a first polymer material the ratio between the maximum diameter of the nanoparticles and the minimum diameter of the nanoparticles being less than or equal to 5 ([0038]): and, 
a matrix (20 – fig. 2; [0060]) wherein the nanoparticles are dispersed, the matrix being a mineral matrix or a matrix made of a second polymer material (fig. 2; [0060]).

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form the shell of Shen using the dual shell structure of Viala ‘018 to protect the core from oxidization, improved connection between the core and second shell, and improved protection from shorting of adjacent cores.

Zhang discloses wherein the dielectric film comprises electrically insulating nanoparticles (2 – fig. 2; [0035]) dispersed in the matrix.  

It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to form electrically insulating nanoparticles as taught by Zhang in the dielectric film of Shen as modified by Viala ‘018 to allow for increased dielectric constant, good thermal stability, and strong mechanical toughness.

Allowable Subject Matter
Claim(s) 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest (in combination with the other claim limitations) wherein the ratio between the maximum diameter of the nanoparticles and the minimum diameter of the nanoparticles is less than 1.2 (claim 14).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848